1. An injunction may issue in this State to restrain the cutting of timber, although the plaintiff may not have "perfect title" as provided for in the "timber-cutter's act" (Code, § 55-204), where the damages would be irreparable, or where the trespass is a continuing one. Camp v. Dixon, 112 Ga. 872
(38 S.E. 71, 52 L.R.A. 755); Gray Lumber Co. v. Gaskin,  122 Ga. 342 (50 S.E. 164); McConnell v. Jones Naval Stores Co., 125 Ga. 376 (54 S.E. 117); Wethington v. Baxter,  124 Ga. 1024 (53 S.E. 505); Bainbridge Farm Co. v.  Ball, 165 Ga. 582 (141 S.E. 647); McRae v. Smith,  164 Ga. 23 (137 S.E. 390); Hart v. Lewis, 126 Ga. 439
(55 S.E. 189); Lewis v. Hutchinson, 127 Ga. 789
(56 S.E. 998). The allegations were sufficient to show title in the plaintiff, and to authorize an injunction under the principles above stated. The court did not err in overruling the general demurrer.
2. It does not appear that the judge abused his discretion in restraining *Page 571 
both parties "from changing the present status of said timber and land," pending final determination of the question of title between them.
Judgment affirmed. All the Justicesconcur.
        No. 13783. JULY 9, 1941. REHEARING DENIED JULY 23, 1941.